Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response after Non-final office action filed on February 18, 2021 is acknowledged.
Supplemental amendment to the specification filed on March 10, 2021 is acknowledged. Please enter the amendment to the specification.
Replacement sheet to Drawings filed on March 10, 2021 is acknowledged. Please enter the amendment to the drawings.
Claims 16-29 are pending in this application.
Claims 17, 19, 24 and 27-29 are cancelled by Examiner’s amendment set forth herein.
Claims 16, 18, 20 and 26 are amended by Examiner’s amendment set forth herein.
Claims 16, 18, 20-23 and 25-26 are allowed in this office action.

Withdrawn Rejections
9.	Rejection of claims 16 and 22-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (Enablement), is hereby withdrawn in view of Applicant’s persuasive arguments, and Examiner’s amendment set forth herein.
10.	Rejection of claims 16-17 and 22-26 under 35 U.S.C. 103 as being obvious over Samuelsson et al (US 2018/0228873) in view of Filpula et al (Biotechnol. Prog., 1990, 


EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edwin (Ted) Merkel on March 2, 2021.

Claims 16-20, 24 and 26-29 have been amended as follows: 

16. (Currently amended) A method of treating inflammation, an inflammatory disorder, and/or a disorder or condition characterized by inflammation, the method comprising: administering to a patient a formulation comprising a peptide of the sequence Ala-Lys-Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys or a salt thereof, wherein said administering is effective to treat the patient for inflammation, an inflammatory disorder, and/or a disorder or condition characterized by inflammation, wherein the inflammatory disorder is selected from the group consisting of psoriasis, acne, eczema, and dermatitis; and wherein the disorder or condition characterized by inflammation is a wound or burn of skin.

17. (Cancelled)

18. (Currently amended) The method of claim [[17]]16, wherein the dermatitis is atopic dermatitis.

19. (Cancelled)

20. (Currently amended) The method of claim [[19]]16, wherein the wound is selected from the group consisting of an abrasion, a scratch, an incision, a laceration, a skin puncture, an avulsion, a bruise, a scar, and a blister.

24. (Cancelled)

26. (Currently amended) The method of claim 25, wherein the site of inflammation is the skin

27.-29. (Cancelled)

Claims 21-23 and 25, as set forth in the claims filed on 1/10/2020.

Claims 16, 18, 20-23 and 25-26 are allowed.


REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance: A method of treating inflammation, an inflammatory disorder, and/or a disorder or condition characterized by inflammation, the method comprising: administering to a patient a formulation comprising a peptide of the sequence Ala-Lys-Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys or a salt thereof, wherein said administering is effective to treat the patient for inflammation, an inflammatory disorder, and/or a disorder or condition characterized by inflammation, wherein the inflammatory disorder is selected from psoriasis, acne, eczema, and dermatitis; and wherein the disorder or condition characterized by inflammation is a wound or burn of skin is both novel and unobvious over the cited prior arts. The closest art is Gao et al (US 2018/0243371) in view of Filpula et al (Biotechnol. Prog., 1990, 6(3): 171-177, filed with IDS). Gao et al teach a method for treating mucosal inflammation, the method comprising administering to a subject having mucosal inflammation an effective amount of a composition comprising a mussel adhesive protein (“MAP”), wherein said administering treats the mucosal inflammation (see claim 1, for example). Gao et al teach the inflammation caused by inhalation injury refers to mucosal burn caused by inhalation or superheated vapor, accidental drinking of boiling water, and inhalation of flame or dry and hot air by a patient…” (see paragraph [0038], for example). Gao et al do not teach the peptide of the sequence Ala-Lys-Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys. However, Filpula et al teach a  marine mussel adhesive protein peptide of the sequence Ala-Lys-Pro-Ser-Tyr-Hyp-Hyp-Thr-Mytilus edulis (see abstract). Neither Gao et al nor Filpula et al teach treating an inflammation, an inflammatory disorder, and/or a disorder or condition characterized by inflammation, wherein the inflammatory disorder is selected from psoriasis, acne, eczema, and dermatitis; and wherein the disorder or condition characterized by inflammation is a wound or burn of skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 16, 18, 20-23 and 25-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654